                                          Case 5:17-cv-05671-BLF Document 309 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     VLSI TECHNOLOGY LLC,                                Case No. 17-cv-05671-BLF
                                   8                    Plaintiff,
                                                                                             ORDER REQUESTING STATUS
                                   9              v.                                         UPDATE BY SEPTEMBER 27, 2021
                                  10     INTEL CORPORATION,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 12, 2020, the Court issued an order staying the above-captioned case until

                                  14   September 1, 2021. ECF No. 290. Pursuant to that order, the trial schedule in this case requires

                                  15   that the last date for the Court to hear dispositive motions is August 4, 2022, the final pretrial

                                  16   conference is November 3, 2022, and trial begins on December 5, 2022. Id. Now that the stay has

                                  17   expired, the Court hereby REQUESTS that the Parties provide a status update on this case no later

                                  18   than September 27, 2021.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: September 13, 2021

                                  22                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
